Name: 87/318/EEC: Commission Decision of 5 June 1987 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural structures and production
 Date Published: 1987-06-23

 Avis juridique important|31987D031887/318/EEC: Commission Decision of 5 June 1987 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) Official Journal L 163 , 23/06/1987 P. 0048 - 0048*****COMMISSION DECISION of 5 June 1987 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) (87/318/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Belgian Government has forwarded the Ministerial Decree of 23 December 1986, amending the Ministerial Decree of 4 March 1986 on aids for investments and for setting up in farming; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community pursuant to Regulation (EEC) No 797/85 continue to be satisfied in the light of the stated provisions with that Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and objectives of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Account being taken of the Ministerial Decree of 23 December 1986 amending the Ministerial Decree of 4 March 1986 on aids for investments and for setting up in farming, the regulations and administrative provisions adopted in Belgium with a view to implementing Regulation (EEC) No 797/85 continue to satisfy the conditions governing a Community financial contribution to the common measure provided for in Article 1 of that Regulation. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 5 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.